 

Exhibit 10.5

 

STANDARD TERMS & CONDITIONS

 

These standard terms & conditions apply to agreements for the purchase of debts
provided by HSBC Invoice Finance (UK) Limited ("HIF"). They form part of the
agreement between the Client and HIF, which refers to them.

 

1.TERM OF THE AGREEMENT

 

The Agreement begins on the Commencement Date and continues for the Minimum
Period and afterwards until ended by either party giving written notice at any
time following expiry of the Minimum Period, of not less than the Notice Period.

 

2.NOTIFICATION

 

The Client will Notify all Existing Debts on the Commencement Date and will then
Notify Debts at least every 7 days or as otherwise agreed with HIF.

 

3.PURCHASE PRICE

 

3.1If the Agreement states that the Client has Finance and it has not been
withdrawn, HIF will, subject to Availability and on request from the Client, pay
Prepayments for Eligible Debts and the balance of the purchase price of each
Debt (after deduction of any Prepayment) by allowing the Client to make a
withdrawal from a Current Account.

 

3.2If the Client does not have Credit Protection, the purchase price of each
Debt is the amount received by HIF in discharge of the Debt less accrued
Discounting Charge applicable to the Debt and Conversion Costs.

 

3.3If the Client has Credit Protection, the purchase price of each Debt is the
amount received by HIF in discharge of the Debt and/or any amount credited to
the Client under Condition 11.6, less accrued Discounting Charge applicable to
the Debt and Conversion Costs.

 

4.FUNDING LIMITS

 

4.1HIF may establish Funding Limits at HIF's discretion. HIF may immediately
increase, reduce or cancel any Funding Limit by notice to the Client. The
Automatic Funding Limits do not apply to any Customer which HIF deems ineligible
for a Funding Limit.

 

4.2HIF will provide an Automatic Funding Limit for an existing or a new Customer
in the amount specified in the Agreement, provided that neither the Client nor
HIF is aware of any adverse information in respect of that Customer, reasonable
enquiries having been made by the Client.

 

4.3If a Funding Limit is lower than the Automatic Funding Limit, the Funding
Limit will apply.

 

4.4Debts first due for payment will be the first Debts to be included within a
Funding Limit.

 

4.5HIF may determine the value of the Retention from time to time.

 

5.COVENANTS

 

5.1The Client covenants that:

 

(a)on the Testing Day, Debt Turn will not exceed the Debt Turn Covenant;

 

(b)on the Testing Day, the aggregate value of Dilutions expressed as a
percentage of Debts Notified during that the immediately preceding period of 60
days will not exceed the Dilution Percentage;

 

HIF ST&C  09/2012Page 1 

 

 

(c)on the Testing Day, the aggregate value of Disputed Debts expressed as a
percentage of outstanding Debts will not exceed the Dispute Percentage; and

 

(d)Tangible Net Worth will not be less than the Tangible Net Worth Covenant.

 

5.2In addition to any other remedies HIF may have under the Agreement, HIF may
reduce the Prepayment Percentage on the Testing Day by the Reduction Percentage
for each day that Debt Turn exceeds the Debt Turn Covenant and for each per cent
(or part thereof) the aggregate of Dilutions exceeds the Dilution Percentage.

 

6.NON-NOTIFIABLE DEBTS

 

Notwithstanding any other term of the Agreement:

 

6.1HIF is not obliged to make any Prepayment in respect of any Non-Notifiable
Debt;

 

6.2the provisions of Condition 13 (Trust) do not apply to Non-Notifiable Debts;

 

6.3HIF will only manage sales ledgers in relation to Non-Notifiable Debts if HIF
wishes to do so;

 

6.4the Client may retain (as a payment against the purchase price of the Debt)
any Remittance relating to a Non-Notifiable Debt unless HIF had told the Client
to Notify the Debt prior to receipt of the Remittance;

 

6.5the Client will not Notify HIF of any Non-Notifiable Debt until HIF tells the
Client to do so, at which time the Client will hold the Non-Notifiable Debts and
their proceeds on trust for HIF and, upon HIF's request, collect such
Non-Notifiable Debts as HIF may specify as agent for HIF; and

 

6.6if HIF makes a Prepayment in relation to a Non-Notifiable Debt the
Non-Notifiable Debt shall automatically be a Debt for the purposes of the
Agreement and HIF may designate it as an Ineligible Debt.

 

7.ACCOUNTS

 

7.1HIF will operate a Current Account and a Discounting Account and any other
accounts HIF deems appropriate.

 

7.2HIF will credit a Current Account with the purchase price of Debts, which for
administrative convenience will be their Notified value, and any necessary
adjustments will be made by HIF later on.

 

7.3HIF will credit the Discounting Allowance to a Current Account and
Discounting Account and debit the Discounting Charge to a Current Account and
Discounting Account. No Discounting Allowance will be credited if the Base Rate
means that the Discounting Allowance would be zero or less. For administrative
convenience, the Discounting Allowance and the Discounting Charge will be
applied to the relevant account on the last working day of the calendar month in
which they accrued.

 

7.4Any payment made by HIF to the Client will be debited to a Current Account
and Discounting Account:

 

(a)if the payment is made into an account held with the Bank and is not for
same-day value, two working days after the date on which HIF instructs its
bankers to effect the transfer; or

 

(b)in respect of all other payments, on the date that HIF instructs its bankers
to effect the transfer.

 

7.5Remittances received by HIF will be credited to a Discounting Account at the
following times:

 

(a)cheques capable of routine collection through the Automated Clearing System,
subject to being honoured on first presentation, two working days following the
date on which the Remittance is received by HIF or, if post-dated, the date of
its presentation for payment;

 

HIF ST&C  09/2012Page 2 

 

 

(b)cheques which are not capable of routine collection through the Automated
Clearing System, within 1 working day of the date on which HIF receives notice
that the Remittance has been cleared for value;

 

(c)payments by electronic transfer, the date on which HIF is given value by the
Bank; and

 

(d)any other form of payment, or if HIF is prevented from carrying out HIF's
normal procedures for handling Remittances for any reason, the date on which HIF
receives notice that the relevant Remittance has been cleared for value.

 

7.6If any cheque sent to a clearing system is returned after HIF has given value
for the Remittance, the value of the Remittance will be debited to a Discounting
Account.

 

7.7Each calendar month, HIF will provide the Client with statements of each
Current Account and Discounting Account. Certificates signed by an official of
HIF as to Liabilities are conclusive, except in the case of obvious error or on
any question of law.

 

7.8HIF may (a) allocate Remittances and credit notes as HIF deems appropriate
(which will for the avoidance of doubt be against Credit Protected Debts before
Unprotected Debts) and (b) pay Customers credit balances on their accounts and
(c) convert any sum to a Prepayment Currency at the Spot Rate of Exchange.

 

8.CURRENCIES

 

8.1If the Client has Credit Management:

 

(a)Debts must be Notified in the currency for payment specified on the Invoice;

 

(b)payments of the purchase price of Debts will be made in the currency for
payment specified on the Invoice where such currency is also a Prepayment
Currency. In all other cases those payments will be made in sterling;

 

(c)where Prepayments are to be made in sterling and not the currency for payment
specified on the Invoice, Debts will be converted at the Spot Rate of Exchange
on the date of Notification.

 

8.2If the Client does not have Credit Management:

 

(a)Debts must be Notified in the currency for payment specified on the Invoice
unless such currency is not a Prepayment Currency, in which case the
Notification must be made in sterling following conversion at the Client's
Exchange Rate;

 

(b)payments of the purchase price of Debts will be made in the Prepayment
Currency in which Debts are Notified.

 

8.3Where relevant, to calculate:

 

(a)a purchase price of a Debt, a Remittance or Credit Protection Payment
conversion will be at the Spot Rate of Exchange when it is credited to a
Discounting Account; and

 

(b)a Repurchase Price, Debts will be converted at the Spot Rate of Exchange when
HIF exercises Recourse.

 

8.4All gains and losses resulting from fluctuations in exchange rates will be
for the Client's account.

 

HIF ST&C  09/2012Page 3 

 

 

9.IIF

 

9.1The Client agrees to the IIF Applicable Rules and Terms published by HIF from
time to time.

 

9.2If the Client does not have Credit Management by the 15th day of each
calendar month (or such other day as HIF may determine) the Client will provide
the following in a form approved by HIF, together with any other information
that HIF may require:

 

(a)an aged analysis of all unpaid Notified Debts by reference to each Customer;
and

 

(b)the Client's sales ledger control account,

 

in each case made up to the last day of the preceding calendar month.

 

10.FEES AND CHARGES

 

10.1The Client will pay the fees and charges detailed in the Agreement.

 

10.2The Arrangement Fee is payable on or around the Commencement Date and is
charged to the Client to set up the arrangements described in the Agreement.

 

10.3The Facility Review Fee is payable on each anniversary of the Commencement
Date and is charged to the Client for HIF undertaking an annual review of the
facilities which HIF provides to the Client.

 

10.4The Client will pay the Service Charge in the applicable Prepayment
Currency. The Service Charge is payable for HIF providing IIF, administering the
Client's Current Account and Discounting Account, calculating Availability,
establishing Funding Limits and Credit Protection Limits, managing the Clients
facilities, providing Credit Management (where that Product has been selected)
and providing reports and conducting routine audits. If the Service Charge is
calculated as a percentage of the value of Notified Debts, HIF may increase the
amount of Service Charge payable at any time to ensure that the minimum annual
Service Charge payment is made.

 

10.5Unless expressly provided to the contrary in the Agreement, the Client will
pay all bank commissions incurred by HIF for which HIF considers it to be liable
in maintaining any Collection Account, collecting Remittances and any taxes
incurred, and the costs of any action taken under or in relation to the
Agreement.

 

10.6If HIF agrees to a request from the Client to terminate the Agreement within
the Minimum Period or Notice Period (without any obligation upon HIF to do so),
HIF will be entitled to the charges and/or fees that would have been payable to
HIF had the Minimum Period or Notice Period been served, and those charges
and/or fees include:

 

(a)any Service Charge which, if expressed as a percentage of Notified Debts,
shall be calculated by reference to the average monthly turnover of Notified
Debts for the 12 full calendar months before termination or, otherwise, for each
full calendar month that the Agreement has been in operation; and

 

(b)Discounting Margin calculated at a daily rate based on the average balance on
each Discounting Account over the 12 full calendar months before termination or,
otherwise, the average balance on the Discounting Account for each full calendar
month that the Agreement has been in operation.

 

10.7If the Client fails to make payment of any credit insurance premium by its
due date for payment or fails to produce any premium receipt to HIF on demand,
HIF may at the Client's expense make any such payment to the relevant insurer,
or effect or renew such credit insurance policy as HIF may consider necessary,
and any sums paid by HIF in this regard will be debited to a Current Account and
Discounting Account until repaid promptly by the Client upon HIF's request,
together with the Discounting Charge accrued at two percentage points above the
then applicable Discounting Margin.

 

HIF ST&C  09/2012Page 4 

 

 

10.8If in the opinion of HIF there has been a material deterioration in the
Client's financial condition or operating performance, HIF may charge the Client
a monthly monitoring fee for additional work undertaken by HIF monitoring and
reviewing the Client and its ledgers.

 

10.9Unless HIF advises otherwise, VAT will be payable by the Client on all fees
and charges payable to HIF under or in connection with the Agreement other than
the Discounting Charge.

 

11.CREDIT PROTECTION

 

If the Client has Credit Protection (which is only available in conjunction with
at least one other product provided by HIF):

 

11.1HIF will provide an Automatic Credit Protection Limit for an existing or a
new Customer domiciled in the United Kingdom, Ireland, the Isle of Man and the
Channel Islands in the amount specified in the Agreement, provided that neither
the Client nor HIF is aware of any adverse information in respect of that
Customer, reasonable enquiries having been made by the Client.

 

11.2HIF may, at HIF's discretion, establish a Credit Protection Limit following
a request by the Client. If a Credit Protection Limit is lower than the
Automatic Credit Protection Limit, the Credit Protection Limit will apply.

 

11.3HIF may, by notice to the Client, increase, reduce or cancel a Credit
Protection Limit with immediate effect, but the reduction or cancellation of a
Credit Protection Limit will be without prejudice to existing Credit Protected
Debts.

 

11.4A Debt will not be a Credit Protected Debt if:

 

(a)its Notification causes the Credit Protection Limit to be exceeded (and for
the purpose of determining the Debts which are Credit Protected, the Debts due
from the relevant Customer will be taken in the order they become due for
payment); or

 

(b)the Client is in breach of any warranty or undertaking relating to it; or

 

(c)it is in respect of interest; or

 

(d)it is within First Loss; or

 

(e)it is an Existing Debt which is 60 days or more past Due Date; or

 

(f)payment does not arise due to Force Majeure; or

 

(g)the Client has failed to comply with its obligations under Condition 11.5; or

 

(h)it is outstanding on the Termination Date (even if previously a Credit
Protected Debt and a Credit Protection Payment has been made by HIF to the
Client); or

 

(i)it is that part of the Debt applicable to VAT; or

 

(j)it has been created on payment terms not approved by HIF in writing or
otherwise agreed by HIF in writing.

 

11.5This Condition is applicable if the Client does not have Credit Management.

 

If a Credit Protected Debt remains unpaid on the earliest of (i) 60 days past
Due Date (ii) 120 days from the date of the Invoice and (iii) such other time as
HIF may specify in writing, the Client will:

 

(a)within 7 days notify the relevant Customer that all its Debts have been
assigned to HIF; and

 

HIF ST&C  09/2012Page 5 

 

 

(b)within 15 days submit to HIF instructions to collect in the form determined
by HIF and provide HIF with all records (in whatever form) relating to its
attempted collection of the Debt, such evidence as is required by HIF of the
Client's performance of the Contract of Sale and any other information HIF may
require,

 

and if, for any reason, the Client fails to comply with these obligations, all
Credit Protected Debts of the relevant Customer will automatically become
Unprotected Debts with immediate effect.

 

11.6If a Credit Protected Debt:

 

(a)other than an Existing Debt, remains unpaid 120 days past Due Date, or such
other period as HIF may determine and notify to the Client; or

 

(b)is payable by a Customer which HIF is advised is Insolvent,

 

HIF will credit the relevant Discounting Account with a sum equal to the Credit
Protected Debt less VAT if applicable, provided that the Client:

 

(i)is in compliance with its obligations under the Agreement; and

 

(ii)has kept HIF apprised of all information which HIF might reasonably be
expected to require concerning non-payment of the Credit Protected Debt.

 

11.7If a Credit Protected Debt is later determined by HIF to be an Unprotected
Debt, any credit to a Discounting Account will be reversed by HIF.

 

11.8The Client may not, without HIF's prior written consent, contract on any
terms (including cash payment or proforma terms) with a Customer (or any
successor business of the Customer) if a Credit Protected Debt applicable to
that Customer remains outstanding 120 days past Due Date, until the Credit
Protected Debt is fully discharged.

 

11.9If the VAT Bad Debt Scheme applies to a Credit Protected Debt, HIF will
reassign the Debt and/or prove in the Customer's Insolvency Proceedings in the
Client's name.

 

11.10Any dividend received by the Client following the Customer becoming
Insolvent will be allocated between HIF and the Client pro rata to the value of
Credit Protected Debts and Unprotected Debts owing by the Customer at the date
the Customer became Insolvent.

 

11.11The aggregate value of all costs incurred in relation to the collection of
Debts which have not been recovered from the Customer upon HIF concluding its
collection activity will, in respect of those Debts, be allocated between HIF
and the Client pro rata to the value of Credit Protected Debts and Unprotected
Debts.

 

11.12For the avoidance of doubt, any Debts that are outside the Credit
Protection Limit specified for the relevant Customer, including those within the
Funding Limit (if a Funding Limit has been agreed), will be treated as
Unprotected Debts.

 

12.CREDIT MANAGEMENT

 

12.1HIF will provide Credit Management if:

 

(a)the Agreement confirms that this product is to be provided; or

 

(b)the Client's agency to collect Debts has been terminated.

 

12.2If the Client has Credit Management:

 

(a)HIF will collect Debts and manage the Client's sales ledger accounts in such
manner and upon such terms as it may in its absolute discretion think fit;

 

HIF ST&C  09/2012Page 6 

 

 

(b)the Client will ensure that notice of assignment of each Debt is given to
each Customer in any way HIF requests; and

 

(c)the Client will provide HIF with all information HIF may require to enable it
to provide Credit Management.

 

13.TRUST

 

13.1Immediately on receiving a Remittance the Client will deliver the original
Remittance to HIF or pay it to a Collection Account.

 

13.2Before delivery of a Remittance to HIF, the Client will hold it on trust for
HIF and separately from the Client's own monies.

 

13.3The Client will hold on trust for HIF any Debt and its proceeds which fails
to be transferred effectively to HIF.

 

14.COLLECTION OF DEBTS

 

14.1If the Client does not have Credit Management, the Client is appointed as
HIF's agent for the collection of Debts and it will, at the Client's expense,
collect and enforce payment of all Debts.

 

14.2HIF may at any time give the Client notice to terminate its agency to
collect all or any Debts. After termination of the agency the Client will not
claim to be or otherwise hold itself out as being HIF's agent for any purpose.

 

14.3HIF and not the Client has the sole right to enforce payment of and collect
any Debt, so long as HIF is the owner of it, and to compromise any Debt and to
institute, defend or compromise proceedings relating to any such Debt in such
manner and on such terms as it may in its absolute discretion think fit.

 

14.4The Client will provide HIF with all assistance and co-operation that HIF
may require to enable HIF to collect, settle and enforce payment of Debts.

 

15.RETURNED GOODS

 

15.1All Returned Goods belong to HIF and may be dealt with as HIF deems
appropriate. The proceeds arising from such dealings will be treated as
Remittances.

 

15.2HIF may take possession of Returned Goods at any time by (if necessary)
entering premises under the Client's control.

 

15.3All Returned Goods will be (a) notified to HIF, marked with HIF's name as
owner and, upon request, delivered to HIF or as HIF directs and (b) kept
separate from the Client's assets.

 

15.4This Condition 15 does not affect HIF's rights resulting from any breach of
Condition 16 (Warranties).

 

16.WARRANTIES

 

16.1The Client warrants that (a) it has disclosed and will disclose to HIF every
fact which might influence HIF's decision to enter into or continue the
Agreement, purchase a Debt or to accept any person as a Guarantor and (b) all
facts and information disclosed to HIF by the Client were true and accurate at
the time provided.

 

16.2The inclusion of a Debt in a Notification is a warranty by the Client to HIF
that:

 

(a)the goods or services have been Delivered and the Contract of Sale has been
performed so that the Debt is an undisputed and enforceable payment obligation
of the relevant Customer;

 

HIF ST&C  09/2012Page 7 

 

 

(b)the Debt is payable within the Standard Payment Terms or such other terms as
agreed by HIF in writing;

 

(c)the Debt is owned by the Client and not subject to any Security Interest in
favour of a third party;

 

(d)the Debt has not been previously Notified to HIF;

 

(e)the Debt is not a Non-Notifiable Debt (unless HIF has told the Client to
Notify the relevant Debt under Condition 6.5);

 

(f)the relevant Customer is not Insolvent;

 

(g)the Debt is payable in a Debtor Currency and without retention, set-off,
deduction or counterclaim except for any prompt settlement discount not
exceeding five per cent of the Notified value of the Debt or such other
percentage confirmed by HIF in writing;

 

(h)the Debt is freely assignable and is payable under a Contract of Sale
governed by (i) English, Scots or Northern Irish law, provided that either the
Client or the Customer is located in the jurisdiction whose law governs the
contract or (ii) any other law approved by HIF in writing;

 

(i)if a Customer is located outside the United Kingdom, Ireland, the Isle of Man
and the Channel Islands, the relevant Contract of Sale includes the relevant
Incoterms and is in writing;

 

(j)the correct details of the Customer appear on documents evidencing the Debt;

 

(k)all details contained in the Notification are correct and complete; and

 

(l)the person signing or delivering the Notification has the authority to do so.

 

17.UNDERTAKINGS

 

17.1The Client undertakes to:

 

(a)pay to HIF immediately on demand:

 

(i)any debit balance on all or any of the Current Accounts plus all other
Liabilities;

 

(ii)any amount by which a Retention exceeds a Current Account credit balance at
any time;

 

(iii)any payment made to the Client in error;

 

(b)immediately inform HIF of:

 

(i)a change in the management, ownership or control of the Client or a
Guarantor;

 

(ii)a change to the Client's trading style or the Client adopting a new trading
style;

 

(iii)the Client, its Associate, a Guarantor or a Customer becoming Insolvent;

 

(iv)any information it knows about a Customer which might adversely impact the
recovery of a Debt, including but not limited to a dispute with a Customer or
any change in a Customer's status, address or creditworthiness; and

 

(v)a Customer claiming or being entitled to exercise any retention, set-off,
deduction or counterclaim;

 

HIF ST&C  09/2012Page 8 

 

 

(c)immediately upon HIF's request (or such other time limit as HIF may specify):

 

(i)provide the Debt Records, evidence of the performance of a Contract of Sale
and any information (certified if required) relating to a Customer, the Client
or their operations;

 

(ii)procure that the Client's auditors report directly to HIF;

 

(iii)do anything HIF requires to carry out the purposes of the Agreement;

 

(iv)exercise any retention of title rights under a Contract of Sale;

 

(v)not issue any credit note without HIF's prior approval;

 

(d)maintain full accounting records consistently and in accordance with
generally accepted accounting standards, and deliver them to HIF on request;

 

(e)provide HIF with details (in a form acceptable to HIF) of all credit notes
issued to Customers in the immediately following Notification and in any event
within 7 days of the credit note being issued;

 

(f)ensure that all Invoices and similar documents contain payment terms and, if
applicable, the relevant Incoterm;

 

(g)protect the Associated Rights and deliver them to HIF on request;

 

(h)hold insurances appropriate to the Client's business;

 

(i)pay all and any credit insurance premiums and provide evidence to HIF of any
such payment immediately upon HIF's request;

 

(j)comply with the User Guides, HIF's procedures relating to the Agreement and
any request of HIF intended to preserve HIF's interest in Debts and/or mitigate
any Liabilities, including signing additional documents, and allow any employee
or agent of HIF to enter the Client's premises, to check Debt Records and to
copy them, at the Client's expense;

 

(k)comply with the Data Protection Act and allow HIF to fulfil its obligations
set out in the Data Protection Statement;

 

(l)at all times comply with all laws, regulations and practices relating to the
protection of the environment from pollution relevant to the Client or its
business, and notify HIF of any circumstances which may prevent full compliance
in the future; and

 

(m)endeavour to immediately resolve any dispute.

 

17.2The Client undertakes that it will not, without HIF's prior written consent:

 

(a)raise Invoices which state that payment must be made in any currency other
than a Debtor Currency;

 

(b)other than to HIF, grant any Security Interest which could affect the Debts
or enter into any agreement for the financing of Debts or any other debt or
allow any Associate of the Client to do the same;

 

(c)subcontract to another person the performance of any of the Client's
obligations to HIF;

 

(d)disclose any information from HIF relating to Customers or the Agreement;

 

(e)cancel or vary any terms of a Contract of Sale which have been approved by
HIF;

 

HIF ST&C  09/2012Page 9 

 

 

(f)change the nature of the Client's business; or

 

(g)create Debts in relation to goods or services which are Delivered over a
period which exceeds 60 days or where payment is due or an Invoice is issued 6
Months or more after delivery or over a period longer than permitted by any
currency exchange control or other applicable regulations.

 

17.3Following a notice from HIF, the Client undertakes that it will not, without
HIF's prior written consent, appoint any person as the Client's agent for the
delivery of goods.

 

18.TERMINATION EVENTS

 

HIF may immediately terminate the Agreement at any time after the happening of
any of the following events:

 

18.1a breach of a Finance Document or an agreement between HSBC and either the
Client or an Associate of the Client;

 

18.2a breach of any agreement, representation or undertaking, given by a third
party, in reliance upon which HIF has entered into the Agreement or made any
payment under it;

 

18.3the Client's or a Guarantor's repayment obligation to a third party being
declared due prior to its stated maturity date or if the Client or Guarantor
does not pay it when due;

 

18.4in the opinion of HIF a material deterioration in the Client's financial
condition or operating performance;

 

18.5a change, whether direct or indirect, in the Client's ownership, control or
constitution without HIF's prior written consent and which HIF considers
significant;

 

18.6the Client, an Associate of the Client or a Guarantor becoming Insolvent;

 

18.7the service of a notice to discontinue a Guarantee or the death of a
Guarantor;

 

18.8the termination of any waiver, consent or priority arrangement given in
favour of HIF;

 

18.9a change of the Client's or Guarantor's domicile to a country outside the
country in which it was incorporated on the date of the Agreement;

 

18.10any criminal conviction (other than for motoring offences) of the Client or
any of its Senior Management or any Guarantor.

 

18.11a Participating Member State which is a Client Jurisdiction ceases to be a
Participating Member State and/or otherwise takes steps to redenominate payments
in Euro into another substitute currency.

 

19.RIGHTS FOLLOWING A TERMINATION EVENT

 

19.1Following a Termination Event or HIF's reasonable belief that a Termination
Event may have occurred or may occur, HIF may:

 

(a)without notice reduce the Prepayment Percentage (including to zero) or
increase the Retention on all or any Current Accounts;

 

(b)withdraw all or any of the products selected in the Agreement;

 

(c)demand repayment of any Prepayments made in respect of unpaid Debts;

 

(d)withdraw or reduce any Limit (including to zero);

 

HIF ST&C  09/2012Page 10 

 

 

(e)designate all or any Debts as Ineligible Debts;

 

(f)increase the Discounting Margin by 2 per cent;

 

(g)to the extent not already debited to a Current Account, net off Liabilities
against sums due by HIF to the Client and/or demand payment of any debit balance
on all or any Discounting Accounts from the Client;

 

(h)designate all Credit Protected Debts as Unprotected Debts;

 

(i)terminate the Agreement;

 

(j)withdraw the Clients' ability to use IIF; and

 

(k)without notice apply Additional Retentions on all or any Current Accounts.

 

19.2The Client's right to draw from any Current Account will be treated as
ceasing immediately prior to any attachment or third party debt order against
monies due by HIF to the Client.

 

19.3At any time after the occurrence of a Termination Event other than a breach
of the Agreement, or if the Client has been HIF's agent to collect Debts and
that agency has terminated, the Client will pay to HIF an additional service
charge to cover HIF's costs of managing the sales ledger and collecting Debts,
of up to 10 per cent of (i) the value of unpaid Debts at the date of the
occurrence of the Termination Event or termination of the agency (giving credit
for any Service Charge previously charged on the unpaid Debts) and (ii) all
Debts subsequently Notified to HIF.

 

19.4At any time after a breach of the Agreement which HIF considers to be
material, the Client will indemnify HIF for all additional costs incurred by HIF
in consequence of the breach, including the additional costs of collecting
Debts. HIF may estimate the amount of its claim and debit the relevant sum to a
Current Account and Discounting Account at any time on or after the date of the
occurrence of the breach of the Agreement. The Client agrees that a reasonable
estimate of the anticipated costs will be equivalent to 10 per cent of the
Notified value of unpaid Debts on the date HIF becomes aware that the material
breach has occurred. If HIF's estimate exceeds the amount to which HIF is
entitled under this indemnity, HIF will credit the excess to a Current Account
and Discounting Account when the collection of all Debts has been completed.

 

20.TERMINATION RIGHTS

 

The termination of the Agreement will not affect rights and obligations in
respect of any Debts which were created before the Termination Date, including
the accrual of the Discounting Charge and HIF's rights to set off monies or
consolidate accounts. These rights and obligations will continue until all
monies due under the Agreement have been paid.

 

21.RECOURSE AND REASSIGNMENT

 

21.1HIF may exercise Recourse in respect of (i) an Ineligible Debt or (ii) (save
for any amount due to the Client under Condition 11.6) the balance of an unpaid
Debt at any time, and in respect of all Debts on or following the occurrence of
a Termination Event or the Termination Date.

 

21.2When the Client has paid the Repurchase Price for any unpaid Debt, the
relevant Debt will become the property of the Client.

 

21.3When a Customer becomes an Excluded Customer, any Debts which become
Excluded Debts are automatically reassigned to the Client by HIF. The Repurchase
Price for those Excluded Debts will be debited to a Current Account.

 

22.PAYMENTS AND SET-OFF

 

22.1All payments to HIF must be made without set-off and without any deduction
on account of any tax, duty or other charge, unless a deduction is required by
law. If a deduction is required by law, the Client will increase the payment so
that HIF receives the amount due to it before the deduction.

 

HIF ST&C  09/2012Page 11 

 

 

22.2HIF may set off any Liabilities against any amount owing by HIF to the
Client or combine any accounts relating to the Client. HIF may exercise these
rights, without prior notice, both before and after demand, and to do so may
convert any amount in a different currency to sterling at the Spot Rate of
Exchange.

 

23.INDEMNITY

 

Unless expressly provided to the contrary in the Agreement, the Client
indemnifies HIF against Liabilities incurred in relation to any Finance
Document, including the costs of establishing title to and collecting Debts.

 

24.COMMUNICATION WITH CUSTOMERS AND THIRD PARTIES

 

24.1The Client authorises HIF to communicate with HSBC and the Client's
Customers, Guarantors, credit insurers, bank, auditors, accountants and other
professional advisers in relation to any Finance Document as HIF considers
necessary.

 

24.2While the Client is HIF's agent to collect Debts, any communication by HIF
with Customers will be for the purpose of confirming that Notified Debts comply
with the warranties and undertakings given by the Client in relation to those
Debts or any other purpose authorised by the Client.

 

25.PARTNERSHIPS AND SOLE TRADERS

 

Conditions 25.1 to 25.4 will apply if the Client is a partnership other than an
LLP.

 

25.1Under the Finance Documents, all undertakings and warranties to HIF are
given by each partner, and the obligations of each partner to HIF are joint and
several.

 

25.2The Client represents that all of its partners signed the Agreement.

 

25.3The Client will notify HIF in writing if any partner ceases to be a partner
(Former Partner) or a new partner joins the partnership, and will sign
additional documentation required by HIF and permit HIF, at the Client's
expense, to effect, renew or vary any registration in the Register of Assignment
of Book Debts. A Former Partner will have no obligation to HIF for matters
occurring after the later of the date of retirement or the date HIF receives
notice of retirement but will remain fully liable to HIF for all matters
occurring prior to that date.

 

25.4HIF may:

 

(a)release or conclude an agreement with any partner(s), without affecting its
rights against the others;

 

(b)treat a notice or demand by (i) HIF, as a notice or demand given to all
partners, and (ii) any partner, as a notice or demand given by all partners;

 

(c)treat the Agreement as binding upon any executor, administrator or personal
representative of any partner and upon any committee, receiver, trustee or other
persons acting on behalf of any partner; and

 

(d)account to the Client and/or exercise all rights of set-off against the
Client, despite any change in the partnership.

 

25.5If the Client is a sole trader it will seek HIF's consent before becoming a
partnership and then permit HIF to effect, renew or vary any registration in the
Register of Assignment of Book Debts, at the Client's expense.

 

HIF ST&C  09/2012Page 12 

 

 

26.CONNECTED CLIENTS

 

26.1If the Agreement refers to Connected Clients the provisions of this
Condition 26 shall apply.

 

26.2The following definitions replace those in Condition 34:

 

Concentration Limit at any time, the maximum value of all outstanding Debts
payable by a single Customer to all Connected Clients that HIF will consider to
be Eligible Debts calculated by applying the Concentration Percentage to the
aggregate value of all outstanding Eligible Debts of all Connected Clients

 

Facility Limit: the maximum aggregate value of Prepayments that the Connected
Clients may take from HIF at any time, being the amount specified as such in
each Connected Agreement.

 

26.3After the Commencement Date HIF may in its discretion:

 

(a)agree to enter into an agreement for the purchase of debts with a person and
add that Associate as a Connected Client; and

 

(b)agree to terminate an agreement for the purchase of debts with a Connected
Client.

 

26.4An Associate will become or cease to be a Connected Client on the date that
HIF confirms the names of the Connected Clients to the Client and the other
Connected Clients.

 

26.5HIF may, at its discretion treat the occurrence of a Termination Event under
a Connected Agreement as a Termination Event under the Agreement.

 

27.SCOTTISH DEBTS

 

27.1If the Client assigns Scottish Debts to HIF, the provisions of this
Condition 27 shall apply.

 

27.2The Client is constituted a trustee for HIF to hold all Scottish Debts in
trust for HIF until:

 

(a)HIF receives payment in full for the Scottish Debts or HIF completes its
title to the Scottish Debts; or

 

(b)HIF receives payment of other money or property relating to the Scottish
Debts or completes title to that property.

 

27.3HIF acknowledges intimation of the creation of the trust described above. If
requested by HIF the Client will at its own expense give notice to any person of
the trust and that any payment is to be made to HIF.

 

27.4HIF may at any time require the Client, as trustee, or any other person who
may have become trustee, to transfer to HIF absolutely the whole or any part of
the property of the trust and to perform any other acts as HIF considers
necessary to protect HIF's interests.

 

28.SERVICE OF NOTICE

 

28.1HIF may deliver a notice, in writing, in person or by post, fax or email, to
the Client at:

 

(a)the contact details last known to HIF; or

 

(b)the Client's registered office,

 

or through IIF.

 

HIF ST&C  09/2012Page 13 

 

 

28.2A notice by HIF will be deemed given:

 

(a)if delivered in person, at the time of delivery; or

 

(b)if by post, on the day after posting; or

 

(c)if by IIF or by fax or email, at the time of sending.

 

28.3The Client must serve notice in writing to HIF's address which is detailed
with its execution at the end of the Agreement or the address subsequently
notified to the Client for this purpose.

 

29.VARIATIONS

 

29.1HIF may change any term of the Agreement. HIF will tell the Client when the
change comes into effect.

 

29.2Without affecting HIF's rights under Condition 20 (Termination rights), if
any change under Condition 29.1 to the terms of the Schedule to the Agreement is
to the Client's detriment, then HIF will give at least 30 days’ notice of the
changes. At any time before the effective date of such change, the Client may
give notice to terminate the Agreement of not less than the Notice Period and:

 

(a)the proposed change to the Schedule will not take effect; and

 

(b)if termination is within the Minimum Period, HIF will be entitled to the
charges and/or fees described in Condition 10.6 that would have been payable had
the Minimum Period been served.

 

29.3If the Debtor Currencies and/or Prepayment Currencies include Euro, HIF may
change any term of the Agreement that HIF considers to be necessary if at any
time:

 

(a)any currently Participating Member State ceases to be a Participating Member
State; or

 

(b)any currently Participating Member State takes steps to redenominate all or
any monetary obligations in Euro into another substituted currency; or

 

(c)the Euro ceases to exist as a currency.

 

HIF will tell the Client when such changes take effect but may make such changes
immediately effective without any requirement for notice to be given under
Condition 29.2 or otherwise. Such changes may include HIF’s right to substitute
sterling or any other currency HIF deems necessary for the Euro.

 

30.NOVATION AND ASSIGNMENT

 

30.1The Client must not assign or delegate all or any of its rights, benefits or
duties under the Agreement without HIF's prior written consent.

 

30.2Subject to HIF agreeing an appropriate confidentiality undertaking with
anyone outside HSBC, HIF may give to anyone any information about the Client or
any Finance Document in connection with any proposed transfer of, or financial
arrangement relating to, any Finance Document. HIF may allow another person to
take over any of its rights and duties under any Finance Document. The Client
will execute any documents HIF may require in this regard.

 

31.PARTIAL INVALIDITY

 

If, at any time, any provision of the Agreement is or becomes illegal, invalid
or unenforceable in any respect, the legality, validity or enforceability of the
remaining provisions will not in any way be affected or impaired.

 

HIF ST&C  09/2012Page 14 

 

 

32.OTHER

 

32.1A reference to a person will be construed as a reference to any person,
firm, company, state body or organisation (whether or not having separate legal
personality).

 

32.2A reference to a document is to the document as varied, restated, replaced
or novated.

 

32.3The singular includes the plural and vice versa.

 

32.4A reference to a statute is to it as re-enacted, amended or replaced from
time to time.

 

32.5A reference to HIF or HSBC includes its successors.

 

32.6HIF may rely on any signature, act or communication sent by a person
purporting to be authorised to act on behalf of the Client even if that person
lacked the relevant authority.

 

32.7The definition of:

 

(a)Agreed Customer is not used in the Agreement. It is a defined term because it
may be cross referred to in ancillary documentation relating to the Client; and

 

(b)Prepayment Currency is used for the purpose of effecting currency conversions
only, where the Client does not draw Prepayments.

 

33.LAW

 

33.1The Agreement is governed by the law of the country referred to in the
Schedule and the courts of that country will have exclusive jurisdiction to
determine any dispute or claims relating to the Agreement or its formation
(including non-contractual disputes or claims).

 

33.2For the benefit of HIF, the Client irrevocably submits to the jurisdiction
of the relevant courts and irrevocably agrees that a judgment in any proceedings
in connection with the Agreement by those courts will be conclusive and binding
on the Client and may be enforced against the Client in the courts of any other
jurisdiction.

 

33.3Where the Agreement is governed by Scots law the Client consents to
registration of the Agreement and of any certificate issued under Condition 7.7
for execution.

 

34.DEFINITIONS

 

Terms defined in the Agreement will have the meanings ascribed to those terms in
the Agreement, its Schedule and these Standard Terms & Conditions.

 

Additional Retentions an amount equal to the aggregate value of (a) all and any
payments that have fallen due and not been paid in respect of any Finance
Document or any agreement between HSBC and the Client and (b) in respect of any
Finance Document or any agreement between HSBC and the Client requiring periodic
loan, hiring, leasing or other payments an amount equal to the next payment
instalment falling due.

 

Agreed Customer has the same meaning as Customer

 

Agreement has the meaning given in the agreement for the purchase of debts which
refers to these Standard Terms and Conditions

 

Associate has the meaning given to it in section 1152 Companies Act 2006 and
section 184 Consumer Credit Act 1974

 

Associated Rights all rights relating to a Debt or Contract of Sale including
(a) the Client's rights as an unpaid seller (b) title to Returned Goods (c) the
benefit of insurances (d) all Remittances, Security Interests, bonds, guarantees
and indemnities (e) accounting records (f) any Debt Records and (g) interest

 

HIF ST&C  09/2012Page 15 

 

 

Availability the maximum aggregate amount available to be paid by HIF to the
Client at any time, being any credit balance on a Current Account less the
Retention, which does not exceed the Facility Limit

 

Bank HSBC Bank plc (company number 00014259)

 

Base Rate for sterling, the Bank's base rate, and for each other Prepayment
Currency, the rate quoted to HIF, from time to time, by the Bank

 

Client's Exchange Rate on the date that a Debt is Notified, the rate quoted to
the Client by its bankers for the exchange of the currency in which the Debt is
Notified to another currency

 

Client Jurisdiction (i) the jurisdiction of incorporation of the Client, (ii)
the jurisdiction of the centre of main interest of the Client, or (iii) a
jurisdiction where a substantial proportion of the Client’s assets are located

 

Collection Account any bank account to which HIF agrees the proceeds of Debts
may be paid

 

Concentration Limit at any time, the maximum value of outstanding Debts of a
single Customer that HIF will consider to be Eligible Debts calculated by
applying the Concentration Percentage to the aggregate value of all outstanding
Eligible Debts

 

Connected Agreement any agreement for the purchase of debts entered into between
HIF and a Connected Client

 

Contract of Sale a contract between the Client and a Customer for the hiring
and/or supply of goods and/or the provision of services

 

Conversion Costs bank charges incurred by HIF in collecting and/or converting
into a Prepayment Currency any Debt or Remittance payable in another Prepayment
Currency or a currency other than a Prepayment Currency

 

Covenant the covenants described at Condition 5 (Covenants)

 

Credit Management HIF's management of sales ledgers relating to Debts and
providing related information to the Client

 

Credit Protected Debt a Debt designated by HIF as being subject to Credit
Protection, which is not subject to any of the features detailed in Condition
11.4

 

Credit Protection the purchase of a Debt without Recourse subject to the Credit
Protection Limit and Credit Protection Percentage

 

Credit Protection Limit the monetary limit set by HIF which, in relation to a
Customer (being the legal person named by HIF), is the maximum aggregate value
of its unpaid Debts which may be Credit Protected Debts, the value of which is
the Automatic Credit Protection Limit unless otherwise changed by HIF

 

Credit Protection Payment a payment made pursuant to Condition 11.6

 

Credit Protection Percentage the percentage used by HIF to calculate a Credit
Protection Payment, being the percentage specified as such in the Agreement

 

Current Account an account maintained by HIF in the Client's name to record
dealings between the parties

 

Customer a person carrying on business to whom goods and/or services are or may
be supplied under a Contract of Sale

 

Data Protection Act the Data Protection Act 1998, any Act of Parliament which
comes into effect after the date of the Agreement in relation to data protection
or any related subordinate legislation

 

HIF ST&C  09/2012Page 16 

 

 

Data Protection Statement the data protection statement published by HIF from
time to time

 

Debt any monetary claim or other obligation (including any tax, duty or
interest), present, future or contingent, of any Customer under a Contract of
Sale and all Associated Rights other than an Excluded Debt

 

Debt Records any document evidencing a Contract of Sale including (without
limitation) any quotation, purchase order, invoice, sales acknowledgement,
delivery note, completion certificate, books, accounts, computer and other
records, any correspondence and any other documents relating to Debts that HIF
may designate a Debt Record

 

Debt Turn is the number of days between the Relevant Day and the End Day
inclusive, where:

 

(a)Relevant Day is the last day of each calendar month

 

(b)End Day is the day on which OD is equal to ND

 

(c)OD is the aggregate value of all Notified Debts outstanding on the Relevant
Day

 

(d)ND is the aggregate value of Notified Debts net of Dilutions Notified on days
which immediately precede the Relevant Day

 

Delivered (a) in relation to goods, unless otherwise specified by HIF in
writing, either (i) dispatched in the United Kingdom, Ireland, the Isle of Man
or the Channel Islands (Local Territory) to the order of a Customer located in a
Local Territory, or (ii) received by the Customer, and (b) in relation to
services, the provision of the services has completed

 

Dilutions (a) the value of any credit note or debit note issued to or by
Customers (b) the amount of any other deduction, discount or allowance taken or
claimed by Customers, and (c) the value of all claims from or defences by
Customers which have arisen or may arise

 

Discounting Account a memorandum account for the purpose of calculating
Discounting Allowances and Discounting Charges

 

Discounting Allowance an allowance paid by HIF to the Client which is calculated
daily by applying the Base Rate less the Allowance Margin to the credit balance
on a Discounting Account

 

Discounting Charge the charge for HIF making Prepayments to the Client which is
deducted from the purchase price of Debts, and calculated daily by applying the
Discounting Margin plus the Base Rate to the debit balance on a Discounting
Account

 

Disputed Debt a Debt which is disputed by the Customer, where the dispute could
affect HIF's ability to collect the Debt

 

Due Date the date that a Debt is due for payment as stated in an Invoice

 

Eligible Debt any Debt which is not a Non-Notifiable Debt or an Ineligible Debt

 

Euro the single currency unit of the Participating Member States

 

Excluded Customer a Customer (or an Associate of such Customer) listed, or whose
registered office is located in a country listed, as subject to sanction by HM
Treasury or the US Treasury's Office from time to time.

 

Excluded Debt any monetary claim or other obligation of any Excluded Customer

 

Existing Debt a Debt which is not a Non-Notifiable Debt and is wholly or partly
unpaid at the Commencement Date

 

Facility Limit the maximum aggregate value of Prepayments that the Client may
take from HIF at any time, being the amount specified as such in the Agreement

 

HIF ST&C  09/2012Page 17 

 

 

Finance Document the Agreement, the Security Documents and any other agreement
or ancillary documentation entered into between the Client and HIF

 

Finance the arrangements for the sale and purchase of debts at a discount
provided under the terms of the Agreement and entitling the Client to receive
Prepayments

 

First Loss the fixed amount of a Credit Protected Debt which is not subject to
Credit Protection despite being within the Credit Protection Limit, being the
amount set out in the Schedule to the Agreement

 

Force Majeure any event or circumstance, whether arising from natural causes,
human intervention or otherwise that is beyond HIF’s control or the control of
the Customer including: (a) strikes, lockouts, labour disputes, riot, civil
commotion, war, fire, flood or act of god and (b) laws, acts or direction of any
government, government agency or other legislative authority (including, but not
limited to, any such law, act or direction prohibiting or limiting the
Customer’s ability to make payment of a Debt or redenominating a Debt into
another currency)

 

Funding Limit the monetary limit set by HIF which, in relation to a Customer
(being the legal person named by HIF), is the maximum aggregate value of its
unpaid Debts which may be Eligible Debts, the value of which is the Automatic
Funding Limit unless otherwise specified by HIF

 

Future Debt a Debt which is not a Non-Notifiable Debt and is created after the
Commencement Date

 

Guarantor any person who has given a guarantee and/or indemnity of the
Liabilities and Guarantee means either of these

 

HSBC HSBC Holdings plc and/or its subsidiaries and/or associated companies
and/or any of its or their agents

 

IIF Internet Invoice Finance or any other internet platform through which HIF
and the Client exchange information relating to operation of facilities provided
by HIF under the Agreement

 

Incoterms the international rules for the interpretation of trade terms of the
International Chamber of Commerce in force when the relevant Contract of Sale
was made

 

Ineligible Debt a Debt which (a) is subject to breach of any warranty or
undertaking given to HIF (b) following calculation of the Concentration Limit,
is in excess of the Concentration Limit (c) is in excess of a Funding Limit (d)
HIF considers to be materially overdue for payment (unless a Credit Protected
Debt) (e) cannot be paid by the Customer due to Force Majeure or (f) HIF deems
to be ineligible for a Prepayment until HIF has received sufficient evidence
that it is not subject to breach of any warranty or undertaking given to HIF,
and HIF may also (i) designate any Debt in respect of interest an Ineligible
Debt and (ii) save for any Debts which are Credit Protected Debts, designate all
Debts of a particular customer as Ineligible Debts if HIF considers that a
material proportion of that Customer's unpaid Debts are overdue for payment

 

Insolvency Proceedings in relation to any person (a) the exercise of any
distress, execution, injunction, sequestration, attachment or other legal
process against assets (b) any proposal or convening of a meeting with a view to
a composition, assignment or arrangement with or the granting of a trust deed
for creditors (c) the convening of a meeting for the purpose of considering or
passing of any resolution for winding-up or administration (d) the service of a
notice of intention to appoint or the appointment of an administrator or a
receiver or manager over any assets (e) the service of a statutory demand (f)
the presentation of a petition for or application for administration, winding-up
or bankruptcy (g) the making of an order for winding-up or administration or the
appointment of a provisional liquidator or court appointed receiver or judicial
factor, or (h) the taking of steps towards or the coming into force of a
statutory moratorium

 

Insolvent in relation to any person (a) the inability to pay debts as they fall
due (b) intending or actually ceasing to trade or (c) if there are any
Insolvency Proceedings

 

Invoice an invoice issued by the Client

 

HIF ST&C  09/2012Page 18 

 

 

Liabilities any sum (present, contingent or future) payable by the Client in any
capacity (including as a Client and as a guarantor) to HIF whether or not under
the Agreement and any losses, damages, costs and expenses (including legal
expenses on a full indemnity basis) incurred by HIF

 

Limit any limit, percentage, value or threshold referred to in a Finance
Document

 

LLP a limited liability partnership under the Limited Liability Partnership Act
2000

 

Month a period starting on one day in a calendar month and ending on the day
before the numerically corresponding day in the next calendar month, except that
(a) if the day before the numerically corresponding day is not a working day,
that period will end on the next working day in that calendar month in which
that period is to end if there is one or, if there is not, on the immediately
preceding working day; and (b) if there is no numerically corresponding day in
the calendar month in which that period is to end, that period will end on the
last working day in that calendar month

 

Non-Notifiable Debt any Debt existing at the Commencement Date and which is more
than 12 Months old, or payable by an Insolvent Customer or disputed in any way
and any other Debt which (a) is payable by an Associate (b) is due by a Customer
to whom the Client is or may be indebted (c) relates to tooling which remains
under the Client's control (d) is payable in cash or relates to a proforma sale
(e) is payable by a Customer located in or operating from a country which is not
an Approved Country or (f) relates to goods supplied direct to a customer of a
Customer where the Customer is located other than in a Local Territory
(excluding Ireland) or (g) relates to goods supplied on (i) approval or (ii)
sale or return or (iii) constructive delivery or (iv) consignment or, in each
case, similar terms, or any other Debt HIF may specify

 

Notification, Notified and Notify the method by which the Client advises HIF of
the creation of Debts and Dilutions, being in the form and by the method as HIF
may from time to time require

 

Participating Member State any member state of the European Union that adopts or
has adopted the Euro as its lawful currency in accordance with legislation of
the European Union relating to Economic and Monetary Union as at the date of
this Agreement

 

Prepayment an advance payment by HIF to the Client on account of the purchase
price of a Debt not exceeding the Prepayment Percentage of its Notified value

 

Recourse HIF's right to require the Client to repurchase a Debt or Debts

 

Remittance cash, cheques, bills of exchange, negotiable and non-negotiable
instruments, letters of credit, orders, drafts, promissory notes, electronic
payments and any other form of payment received by HIF, the Client or any agent
or representative of a Client in payment of a Debt, including monies recovered
under any credit insurance policy, a refund of the VAT element of the Debt or a
dividend payable in respect of the Debt

 

Repurchase Price in relation to an unpaid Debt, the value of the Debt remaining
unpaid when HIF exercises Recourse and, in relation to all unpaid Debts, the
debit balance on all Discounting Accounts plus Liabilities

 

Retention an amount equal to the aggregate value of (a) outstanding Notified
Debts which exceed the Prepayment Percentage of the Notified value of the Debts
(b) the Notified value of outstanding Ineligible Debts (c) Liabilities and (d)
the value of all claims from or defences by Customers which have arisen or may
arise

 

Returned Goods goods which relate to an outstanding Notified Debt and which have
been returned to the Client's possession

 

Scottish Debts (a) a Debt arising under a Contract of Sale governed by Scots law
and/or (b) an Invoice addressed to a Customer in Scotland

 

Security Documents any Guarantee or Security Interest in favour of HIF

 

Security Interest any mortgage, charge, trust, option, security assignment,
assignation in security, pledge, hypothecation, lien, retention of title,
set-off right, tracing right or any other security interest in favour of any
person

 

HIF ST&C  09/2012Page 19 

 

 

Senior Management any director of a Client where the Client is a company,
partner of a Client which is a partnership, member of a Client which is an LLP
and other person involved in the operation of the Agreement or the management or
direction of the Client

 

Spot Rate of Exchange on any day, the Bank rate or rates used by HIF for the
exchange of one currency to another currency

 

Tangible Net Worth the aggregate value of the Client's issued share capital,
retained profits (after tax) and reserves less intangible assets, as shown in
the Client's annual audited accounts or other such financial information that
HIF agrees in writing to accept as evidence of the Client's tangible net worth

 

Termination Date the date on which the Agreement is validly terminated

 

Termination Event any event listed as a Termination Event in Condition 18
(Termination Events)

 

Testing Day the testing day for the particular Covenant specified in the
Agreement

 

Unprotected Debt a Debt which is not the subject of Credit Protection

 

User Guide means any user or operational guide published by HIF from time to
time

 

VAT Bad Debt Scheme at any time, the HM Revenue & Customs scheme and procedures,
which enable suppliers of goods and services to reclaim the VAT element of debts
which become bad or doubtful

 

HIF ST&C  09/2012Page 20 

